FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
AHMAD MOHAMMAD AL DARBI,                )
                                        )
                     Petitioner,        )
                                        )  Civil Action No. 05-2371 (RCL)
       v.                               )
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
                     Respondents.       )
____________________________________)

                                             ORDER

       Upon consideration of Petitioner’s unopposed motion [236] to suspend briefing schedule,

it is hereby ORDERED that the request is GRANTED. It is further

              1.      ORDERED that Petitioner’s counsel will notify Respondents’ counsel

              when the issues necessitating the suspension are resolved, and the parties will

              work together to set and present the Court a mutually agreeable briefing

              schedule at that time; it is further

              2.      ORDERED that Petitioner will not file his traverse until at least thirty

              day have passed from the date on which Petitioner’s counsel notifies

              Respondents’ counsel that the issues necessitating the suspension have been

              resolved; it is further

              3.      ORDERED that Petitioner’s counsel shall be permitted to continue to

              conduct expert discovery regardless of the suspension of the briefing schedule.


SO ORDERED.

Signed by Royce C. Lamberth, Chief Judge, on February 9, 2011.